Citation Nr: 0714549	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-17 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to August 
1991, September 1990 to March 1991, and November 1992 to 
November 1995.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which in part found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for hypertension.

For reasons explained below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

In his substantive appeal dated April 2005, the veteran did 
not request a personal hearing before the Board.  In June 
2005, the claim was certified to the Board for appellate 
consideration.  However, in March 2007 the veteran requested 
a Travel Board hearing, so one should be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing before a Veterans Law Judge (VLJ) 
of the Board as soon as possible, 
notifying him and his representative to 
the date, time, and location of his 
hearing, and placing a copy of this letter 
in the claims file.  If, for whatever 
reason, he decides that he no longer wants 
this type of hearing (or any other type of 
hearing before the Board), then he should 
indicate this in writing and it too, 
should be documented in the claims file.

Thereafter, this case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



